DETAILED ACTION
1.	Applicant's remarks submitted on March 9, 2022 have been entered. Claims 1-6 are still pending on this application, with claims 1-6 being rejected. No new rejections are set forth herein; accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Application WO 2016/107975 A1 to Guo et al. (“Guo”) (provided by Applicant).
As to claim 1, Guo discloses a piezoelectric microphone chip comprising: a single thin plate (membrane 106/206, see figures 1-2c; pg. 7, lines 10-16); a diaphragm support structure that is provided on one surface of the thin plate and includes an outer edge support portion that supports an outer edge of the thin plate (substrate 102/202, see figures 1-2c; pg. 7, lines 10-16) and a separation support portion that separates the thin plate into a plurality of diaphragms in association with the outer edge support portion (membrane recessed in actuator portions for movement, see figure 2a; pg. 9, lines 28-34; pg. 10, lines 8-26); a single or a plurality of piezoelectric conversion portions formed by laminating a first electrode, a piezoelectric film, and a second electrode sequentially from a diaphragm side on each of the diaphragms (piezoelectric actuators 110/210 with electrodes 108/208 and 112/212, see figures 1-2c; pg. 7, lines 10-16; pg. 8, lines 14-20); and a signal detection circuit that detects outputs from the piezoelectric conversion portions provided on the plurality of diaphragms (circuitry for conducting or receiving signals to/from actuator elements, see pg. 5, lines 11-15; pg. 8, lines 14-20).
Guo does not expressly disclose wherein a relationship among a thickness t1 of the outer edge support portion, a thickness t2 of the separation support portion, and a thickness td of the thin plate is 13.3xtd˂t2˂t1-20 μm. However it does disclose the membrane having a thickness of e.g. 5-10 μm at its thickest (see pg. 8, lines 3-4), and further the separation support portion being formed as a result of the membrane being recessed, the separation support portion therefore having a thickness of 5-10 μm plus at least the thickness of layer 204b (see figure 2). In addition, Guo further teaches the diaphragm portion of the membrane being at its thinnest as the recess is formed within the membrane, the recessing ending on the membrane surface to allow movement (see pg. 10, lines 22-26), and further wherein the outer edge support portion is much thicker than both the separation support portion and the membrane (see figure 2a). The proposed modification is therefore considered obvious given the teachings of Guo regarding the various thicknesses of the elements as well as the variations in embodiments regarding the recess portion and layers, the motivation being depending on transducer application, the physical properties of the membrane, the number and thickness of additional layers where the recess is formed, and the desired amount of free space under the membrane for movement (see pg. 10, lines 8-26).

4.	Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of US Patent Pub No 2014/0050338 A1 to Kasai.
As to claim 2, Guo discloses the piezoelectric microphone chip according to claim 1.
Guo further discloses the transducer being configured to receive signals via the group of piezoelectric actuators (see pg. 8, lines 14-20) but does not expressly disclose wherein the signal detection circuit adds voltage outputs of the respective piezoelectric conversion portions of the plurality of piezoelectric conversion portions and detects a signal. However the addition of voltage outputs of respective piezoelectric conversion portions to detect a signal is known in the art, as taught by Kasai, which teaches a similar piezoelectric transducer, and further teaches the combination of signals when multiple sensor portions are used (see figures 3-4 and 8; pg. 1, ¶ 0009, ¶ 0014; pgs. 4-5, ¶ 0074, ¶ 0078). The proposed modification is therefore considered merely a straightforward possibility a skilled person would select when designing a piezoelectric transducer that detects signals and includes multiple piezoelectric sections for sensing signals, to provide improved signal to noise ratio of the detected signal (Kasai pgs. 4-5, ¶ 0074 - ¶ 0075; pg. 7, ¶ 0114).
As to claim 3, Guo in view of Kasai further discloses wherein the voltage outputs of at least two piezoelectric conversion portions among the plurality of piezoelectric conversion portions are in the same phase, and the signal detection circuit has a conductive wire that electrically connects the second electrode of one of the two piezoelectric conversion portions and the first electrode of the other piezoelectric conversion portion, thereby adding the voltage outputs of the two piezoelectric conversion portions (Guo pg. 8, lines 14-20; Kasai pgs. 4-5, ¶ 0073 - ¶ 0076).  
As to claim 4, Guo in view of Kasai further discloses wherein the voltage outputs of at least two piezoelectric conversion portions among the plurality of piezoelectric conversion portions are in opposite phases, and the signal detection circuit has a conductive wire that electrically connects the first electrode of one of the two piezoelectric conversion portions and the first electrode of the other piezoelectric conversion portion, thereby adding the voltage outputs of the two piezoelectric conversion portions (Guo pg. 8, lines 14-20; Kasai pg. 4, ¶ 0073; pg. 5, ¶ 0077).  
As to claim 6, Guo in view of Kasai further discloses a piezoelectric microphone comprising: a package including one sound collection hole; and the piezoelectric microphone chip according to claim 1 disposed in the package, wherein the piezoelectric microphone chip is disposed at a position at which the sound collection hole is surrounded by the outer edge support portion (Guo claim 1 rejection; Kasai figure 24; pg. 8, ¶ 0127).  

5.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of International Application WO 2015/064423 A1 to Fujii et al. (“Fujii”) (provided by Examiner).
As to claim 5, Guo discloses the piezoelectric microphone chip according to claim 1.
Guo does not disclose wherein the piezoelectric film is formed of a perovskite-type oxide represented by Pb(Zry, Tiz, Nb1-y-z)O3, 0.06˂1-y-z˂0.14. However the use of such a material is known in the art, as taught by Fujii, which teaches a piezoelectric element for use in a variety of devices, including acoustic transducers (see pg. 20, lines 797-800 of English translation), and further teaches the piezoelectric element being formed with a piezoelectric material that includes perovskite-type oxides, including the claimed elements and molar ratio (see pg. 18, lines 718-751). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, as the use of such materials is well known in the art of piezoelectric structures, particularly as they can provide improved piezoelectric performance (Fujii pg. 18, lines 718-751). 


Response to Arguments
6.	Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.
	Regarding claim 1, Applicant argues that the claim would not be obvious in view of Guo because Guo “does not disclose the limitation of t2/td in claim 1, or the effects thereof on resonant frequency.” In response to Applicant's argument that the reference fails to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., t2/td > 13.3 resulting in a larger resonance frequency than in the case of t2/td ≤ 13.3, and the resulting resonance frequency being approximately constant) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
In this case, the claims recite a relationship among a thickness t1 of the outer edge support portion, a thickness t2 of the separation support portion, and a thickness td of the thin plate is 13.3xtd˂t2˂t1-20 μm. As noted in the rejection, Guo does not expressly disclose the above relationship, however it does disclose variations in thickness of various elements, including the membrane 206 having a thickness of e.g. 5-10 μm at its thickest (see pg. 8, lines 3-4), i.e. at the separation support portion (t2), which also includes additional thickness from at least layer 204b (see figure 2), the membrane 206 further being at its thinnest in the diaphragm portion of the membrane (td) as the recess is formed within the membrane, the recessing ending on the membrane surface to allow for movement of the membrane (see pg. 10, lines 22-26). In addition, Guo teaches the outer edge support portion (t1) including the substrate 202 as being much thicker than both the separation support portion and the diaphragm portion of the membrane (see figure 2a). The proposed modification is therefore considered obvious given the teachings of Guo regarding the various thicknesses of the elements as well as the variations in embodiments regarding the recess portion and layers, the motivation being depending on transducer application, the physical properties of the membrane, the number and thickness of additional layers where the recess is formed, and the desired amount of free space under the membrane for movement (see pg. 10, lines 8-26). 
Although not recited in the claims, and therefore not read into the claims or relied on in the rejection, the structure as taught by Guo is further recited as having an improved frequency response (see pg. 3, lines 4-6), particularly resulting from the recessed portions forming the cavity below the membrane, which can be constructed as a resonance cavity for reinforcing the output of the transducer (see pg. 11, lines 1-2). The optimal recess shape and size of the resonance cavity, and therefore the thickness of layers forming the recessed portions (including the thin plate forming the diaphragms and the separation support portion between diaphragms) can be modified or selected depending on the application of the transducer (see pg. 10, lines 8-20; pg. 11, lines 1-11). The prior art structure is therefore considered to teach the general conditions of the claim regarding the claimed thickness variations, including optimizing the shape and size of the structure according to specific needs and depending on the transducer application, and further teaches the structure resulting in an improved frequency response of the transducer, as argued by Applicant. The claimed invention is therefore considered obvious in view of the teachings of Guo.



Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652